PER CURIAM:
Wayne Johnson appeals the district court’s order denying his motion to compel the district court to rule on his motion filed pursuant to 18 U.S.C.A. § 3582(c) (West 2000 & Supp.2005).* We have reviewed the record and the district court’s order and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Johnson, No. CR-99-119 (E.D.Va. Sept. 19, 2005). We deny Johnson’s motion to compel discovery from the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


 To the extent that Johnson seeks to appeal the district court’s order of July 28, 2005, denying his § 3582(c) motion, we note that his notice of appeal was untimely as to this order.